Citation Nr: 1041714	
Decision Date: 11/05/10    Archive Date: 11/12/10

DOCKET NO.  07- 39 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for dizziness and 
giddiness.

2.  Entitlement to service connection for a gastrointestinal 
disorder, claimed as dyspepsia of the stomach.

3.  Entitlement to service connection for a psychiatric disorder, 
to include a major depressive disorder.

4.  Entitlement to service connection for hypothyroidism.

5.  Entitlement to service connection for atrioventricular block 
with catherization, to include as secondary to service-connected 
hypertensive heart disease.


ATTORNEY FOR THE BOARD

D. Johnson, Counsel 
INTRODUCTION

The Veteran had active service from March 1979 to August 1989 and 
from September 2002 to February 2003. 

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions issued by the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

The Veteran originally filed a claim of entitlement to service 
connection for a major depressive disorder.  Although not claimed 
by the Veteran, the Board has recharacterized the issue on appeal 
as indicated above.  See Clemons v. Shinseki, 23 Vet. App. 1, 4-5 
(2009) (a claimant without medical expertise cannot be expected 
to precisely delineate the diagnosis of his mental illness; he 
filed a claim for the affliction his mental condition, whatever 
it is, causes him).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In the Veteran's July 2007 notice of disagreement, he contended 
that his claimed disability of atrioventricular block with 
catherizaton is secondary to his service-connected hypertensive 
heart disease with biatrial enlargement and/or hypertension.  The 
Veteran has not been provided notice of what is required to 
establish service connection on a secondary basis.  This notice 
should be afforded to him.

There also are additional VA treatment records that must be 
associated with the appeal.  In a July 2009 VA Form 21- 4138, the 
Veteran stated he had received treatment at the VA Medical Center 
in San Juan for his various claimed conditions since February 
2008.  He stated that these records would contain evidence to 
support his contentions.  Updated treatment records should be 
obtained before the claims are adjudicated.  VA is held to have 
constructive notice of the contents of federal records at the 
time of adjudication.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  
38 U.S.C. § 5103A(b)(3) requires that VA continue any attempts to 
get federal records "until the records are obtained unless it is 
reasonably certain that such records do not exist or that further 
efforts to obtain those records would be futile."

With regards to the Veteran's claim for a psychiatric disorder, 
the Board notes that during VA outpatient psychiatric treatment 
the Veteran related his depression to his multiple and chronic 
medical conditions.  The Veteran was diagnosed with depression, 
not otherwise specified and rule-out adjustment disorder by a VA 
clinician in September 2006.  A VA psychiatric progress note 
dated in November 2007 shows a history of one episode of 
depression treated with antidepressants.  The diagnosis at that 
time was major depressive disorder, moderate, single episode.  As 
there is at least some evidence that the Veteran may have a 
depressive disorder which he asserts is related to his Southwest 
Asia service and/or to his service-connected disabilities, a VA 
examination and opinion would be most helpful.  See 38 C.F.R. § 
3.159(c)(4) (2010) [a medical examination or opinion is necessary 
if the information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim.  The 
threshold for getting an examination under the VCAA is low.  
McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Because the veteran served in the Southwest Asia Theater of 
operations during the Persian Gulf War, service connection may 
also be established under 38 C.F.R. § 3.317.  Under that section, 
service connection may be warranted for a Persian Gulf veteran 
who exhibits objective indications of a qualifying chronic 
disability that became manifest during active military, naval or 
air service in the Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 percent or more not 
later than not later than December 31, 2011. 38 C.F.R. § 
3.317(a)(1).

For purposes of 38 C.F.R. § 3.317, there are three types of 
qualifying chronic disabilities: (1) an undiagnosed illness; (2) 
a medically unexplained chronic multi symptom illness; and (3) a 
diagnosed illness that the Secretary determines in regulations 
prescribed under 38 U.S.C. 1117(d) warrants a presumption of 
service-connection.  The Veteran has claimed that his dizziness, 
giddiness and dyspepsia are related to his Southwest Asia 
service.  Accordingly, a VA examination is warranted.  

Finally, in April 2010, VA received a compact disc (CD) 
containing evidence related to the Veteran's application for 
disability benefits from the Social Security Administration 
(SSA).  These documents have not been converted to hardcopy form 
by the RO for inclusion in the record, although the RO discussed 
the evidence in a May 2010 Supplemental Statements of the Case.  
Thus, while the case is in REMAND status, the RO should print out 
the SSA records found on this CD.  In the event that any of these 
documents are written in Spanish without accompanying certified 
English translation, RO should take the opportunity to translate 
them into English.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran VCAA notice under 38 
U.S.C.A. §5103(a) and 38 C.F.R. § 3.159(b), 
that includes but is not limited to, an 
explanation as to what information or 
evidence is needed to substantiate a 
secondary service connection claim.

2.  Obtain and associate with the claims 
file, all records dated from February 2008 to 
the present from the VAMC facility in San 
Juan.

3.  Schedule the Veteran for a VA psychiatric 
examination to determine the nature and 
etiology of his psychiatric disability.  The 
claims file, including a complete copy of 
this remand, must be made available to the 
designated examiner for a review of the 
pertinent medical and other history.  

Following a review of the Veteran's claims 
file, completion of the examination, and 
receipt of all test results, the examiner 
should render an opinion as to whether the 
Veteran has any psychiatric disorder, 
including depression, that is at least as 
likely as not (a probability of 50 percent or 
greater) a result of his active service, to 
include service in Southwest Asia.  If not, 
does he have a psychiatric disability that is 
at least as likely as not (a probability of 
50 percent or greater) due to his service-
connected disabilities.  If not, is a current 
psychiatric disability aggravated (i.e., 
permanently worsened) beyond its natural 
progression by his service-connected 
disabilities .  A complete rationale must be 
given for any opinion rendered.  

4.  Schedule the Veteran for a VA Gulf War 
protocol examination to determine the current 
nature and likely etiology of dizziness, 
giddiness, and dyspepsia.  The claims file, 
including a copy of this remand, should be 
made available to the examiner for review in 
conjunction with the examination.  

Based on a review of the entire record, 
including, but not limited to, the Veteran's 
reported history, the service treatment 
records and post-service treatment records, 
the examiner should indicate whether the 
Veteran has a diagnosed disability or 
disabilities that are manifested at least in 
part by dizziness, giddiness, and/or 
dyspepsia.  If not, does the Veteran have an 
undiagnosed illness manifested by dizziness, 
giddiness and/or dyspepsia, or a medically 
unexplained chronic chronic multisymptom 
illness such as irritable bowel syndrome?  
   
5.  Print out the records related to the 
Veteran's application for SSA disability 
provided on the CD and associate these 
records with the claims file.  Translate all 
pertinent items of evidence written in 
Spanish into English.

6.  Thereafter, the AMC/RO should 
readjudicate the Veteran's claims.  If the 
claims remain denied, the AMC/RO should issue 
an SSOC to the Veteran and provide him with 
an opportunity to respond before the case is 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

 
